           Case 3:20-cv-00012-KGB Document 7 Filed 11/04/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

ZEBORAH C. WALSBERG                                                                       PLAINTIFF

v.                                  Case No: 3:20-cv-00012-KGB

REGIONS, et al.                                                                       DEFENDANTS

                                             JUDGMENT

         Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Zeborah C. Walsberg’s complaint is dismissed without prejudice (Dkt. No. 2). The relief sought

is denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

taken from the Order and Judgment dismissing this action is considered frivolous and not in good

faith.

         So adjudged this 4th day of November, 2020.



                                                               _______________________________
                                                               Kristine G. Baker
                                                               United States District Judge
